Citation Nr: 1752068	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, the Veteran testified at a Travel Board hearing held at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.  


REMAND

The Board's January 2017 decision remanded the issue of a TDIU prior to May 18, 2009 to the RO for further adjudication.  Specifically, the Board's January 2017 remand directives instructed the RO to refer the matter to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b); thereafter, the RO was instructed to readjudicate the issue on appeal and to issue a Supplemental Statement of the Case (SSOC) if the benefits sought on appeal remained denied.  

In October 2017, the RO returned the matter to the Board for appellate consideration without referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for extraschedular consideration and without issuance of a SSOC.  As such, the Board finds that the January 2017 remand directives were not complied with and another remand is necessary for adjudication of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.	In accordance with 38 C.F.R. § 4.16(b), refer the issue of a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of a TDIU for the period prior to May 18, 2009.

2.	Then, readjudicate the issue of entitlement to a TDIU for the period prior to May 18, 2009.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




